                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,                                CASE NO.         &5

                            Plaintiff,

            vs.                                                   WAIVER OF PERSONAL
                                                              APPEARANCE AT ARRAIGNMENT
    PEDRO HERNANDEZ PACHECO                                           AND ORDER

                            Defendant.

           Pursuant to Federal Rule of Criminal Procedure l0(b), the defendant hereby waives
personal appearance at the arraignment on the charge[s] currently pending against the defendant
in this court.
           (1)     The defendant affirms receiving a copy of the information;
           (2)     The defendant understands the right to appear personally before the Court for an
arraignment on the charge[s], and voluntarily waives that right; and
           (3)     The defendant pleads not guilty to all counts of the information.


                                                            10/9/19
                                                          Date

                                                                 10/9/19
Attomey for Defendant
1                                                         Date


                                                  ORDER
           IT IS ORDERED that Defendant's waiver is hereby accepted, and Defendant's not
    guilty plea to all counts is entered on record with the Clerk of Court.


                      _ day of _
           DATED this _            _ __ _ __, 20 .
                                 2FWREHU

                                                          BY THE COURT:



                                                          MAGISTRATE JUDGE
                                                          UNITED STATES DISTRICT COUR
